MEMORANDUM **
Jennieva Randall appeals pro se the district court’s order dismissing her Title VII action without prejudice for lack of subject matter jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Leong v. Potter, 347 F.3d 1117, 1121 (9th Cir.2003), and affirm.
Contrary to Randall’s contentions, the district court properly dismissed her complaint for lack of subject matter jurisdiction because she failed to show that she had exhausted her administrative remedies. See 42 U.S.C. § 2000e-16(c); see also Crown, Cork & Seal Co. v. Parker, 462 U.S. 345, 350, 103 S.Ct. 2392, 76 L.Ed.2d 628 (1983). The Equal Employment Opportunity Commission’s order reversing class certification reinstates her individual claim before the agency.
We do not consider Randall’s contentions raised for the first time on appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.